Exhibit 24 KOPPERS HOLDINGS INC. POWER OF ATTORNEY (10-K) I, David M. Hillenbrand, Ph.D., a Director of Koppers Holdings Inc. (the “Corporation”), a Pennsylvania corporation, hereby constitute and appoint Leroy M. Ball, Jr., Michael J. Zugay and Steven R. Lacy, or any of them, my true and lawful attorneys or attorneys-in-fact, with full power of substitution and revocation, to sign, in my name and on my behalf as a Director of the Corporation, the Corporation’s Form 10-K for the fiscal year ended December 31, 2015, to be filed with the Securities and Exchange Commission, Washington, DC. WITNESS my hand this 17th day of February, 2016. /s/ David M. Hillenbrand David M. Hillenbrand, Ph.D. Exhibit 24 KOPPERS HOLDINGS INC. POWER OF ATTORNEY (10-K) I, Louis L. Testoni, a Director of Koppers Holdings Inc. (the “Corporation”), a Pennsylvania corporation, hereby constitute and appoint Leroy M. Ball, Jr., Michael J. Zugay and Steven R. Lacy, or any of them, my true and lawful attorneys or attorneys-in-fact, with full power of substitution and revocation, to sign, in my name and on my behalf as a Director of the Corporation, the Corporation’s Form 10-K for the fiscal year ended December 31, 2015, to be filed with the Securities and Exchange Commission, Washington, DC. WITNESS my hand this 17th day of February, 2016. /s/ Louis L. Testoni Louis L. Testoni Exhibit 24 KOPPERS HOLDINGS INC. POWER OF ATTORNEY (10-K) I, Cynthia A. Baldwin, a Director of Koppers Holdings Inc. (the “Corporation”), a Pennsylvania corporation, hereby constitute and appoint Leroy M. Ball, Jr., Michael J. Zugay and Steven R. Lacy, or any of them, my true and lawful attorneys or attorneys-in-fact, with full power of substitution and revocation, to sign, in my name and on my behalf as a Director of the Corporation, the Corporation’s Form 10-K for the fiscal year ended December 31, 2015, to be filed with the Securities and Exchange Commission, Washington, DC. WITNESS my hand this 17th day of February, 2016. /s/ Cynthia A. Baldwin Cynthia A. Baldwin Exhibit 24 KOPPERS HOLDINGS INC. POWER OF ATTORNEY (10-K) I, Albert J. Neupaver, a Director of Koppers Holdings Inc. (the “Corporation”), a Pennsylvania corporation, hereby constitute and appoint Leroy M. Ball, Jr., Michael J. Zugay and Steven R. Lacy, or any of them, my true and lawful attorneys or attorneys-in-fact, with full power of substitution and revocation, to sign, in my name and on my behalf as a Director of the Corporation, the Corporation’s Form 10-K for the fiscal year ended December 31, 2015, to be filed with the Securities and Exchange Commission, Washington, DC. WITNESS my hand this 17th day of February, 2016. /s/ Albert J. Neupaver Albert J. Neupaver Exhibit 24 KOPPERS HOLDINGS INC. POWER OF ATTORNEY (10-K) I, Sharon Feng, Ph.D., a Director of Koppers Holdings Inc. (the “Corporation”), a Pennsylvania corporation, hereby constitute and appoint Leroy M. Ball, Jr., Michael J. Zugay and Steven R. Lacy, or any of them, my true and lawful attorneys or attorneys-in-fact, with full power of substitution and revocation, to sign, in my name and on my behalf as a Director of the Corporation, the Corporation’s Form 10-K for the fiscal year ended December 31, 2015, to be filed with the Securities and Exchange Commission, Washington, DC. WITNESS my hand this 17th day of February, 2016. /s/ Sharon Feng Sharon Feng, Ph.D. Exhibit 24 KOPPERS HOLDINGS INC. POWER OF ATTORNEY (10-K) I, T. Michael Young, a Director of Koppers Holdings Inc. (the “Corporation”), a Pennsylvania corporation, hereby constitute and appoint Leroy M. Ball, Jr., Michael J. Zugay and Steven R. Lacy, or any of them, my true and lawful attorneys or attorneys-in-fact, with full power of substitution and revocation, to sign, in my name and on my behalf as a Director of the Corporation, the Corporation’s Form 10-K for the fiscal year ended December 31, 2015, to be filed with the Securities and Exchange Commission, Washington, DC. WITNESS my hand this 17th day of February, 2016. /s/ T. Michael Young T. Michael Young Exhibit 24 KOPPERS HOLDINGS INC. POWER OF ATTORNEY (10-K) I, Walter W. Turner, a Director of Koppers Holdings Inc. (the “Corporation”), a Pennsylvania corporation, hereby constitute and appoint Leroy M. Ball, Jr., Michael J. Zugay and Steven R. Lacy, or any of them, my true and lawful attorneys or attorneys-in-fact, with full power of substitution and revocation, to sign, in my name and on my behalf as a Director of the Corporation, the Corporation’s Form 10-K for the fiscal year ended December 31, 2015, to be filed with the Securities and Exchange Commission, Washington, DC. WITNESS my hand this 17th day of February, 2016. /s/ Walter W. Turner Walter W. Turner Exhibit 24 KOPPERS HOLDINGS INC. POWER OF ATTORNEY (10-K) I, Stephen R. Tritch, a Director of Koppers Holdings Inc. (the “Corporation”), a Pennsylvania corporation, hereby constitute and appoint Leroy M. Ball, Jr., Michael J. Zugay and Steven R. Lacy, or any of them, my true and lawful attorneys or attorneys-in-fact, with full power of substitution and revocation, to sign, in my name and on my behalf as a Director of the Corporation, the Corporation’s Form 10-K for the fiscal year ended December 31, 2015, to be filed with the Securities and Exchange Commission, Washington, DC. WITNESS my hand this 17th day of February, 2016. /s/ Stephen R. Tritch Stephen R. Tritch
